Opinion by
Ekwall, J.
At the trial one of the owners of the importing firm testified that he knew of no .higher prices than those shown on the invoice for the merchandise; that an appeal for reappraisement was abandoned because of information which the importer received at a later date from Mexico City that the seller extended a special 10 percent discount; that petitioner did not receive any discount, its purchases being at a fixed price quoted by the agent of the manufacturer through whom petitioner purchased the merchandise; and that prior to entry, the customs officials were supplied with copies of the orders and correspondence pertaining to this particular transaction. From a thorough review of the record the court was satisfied that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.